DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 27, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: in lines 7-8, the term “outer rotor type motor” renders the claim indefinite. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(b), section III.
Regarding claim 7: in parent claim 1 a first detection unit is described to detect temperature information of the at least one motor. Claim 7 then states that a plurality of first detection units detect “different information of the at least one motor respectively”. When worded this way, it is unclear whether all of the first detection units are detecting temperature, and additionally detecting different information, or if now, in claim 7, some of the first detection units are not detecting temperature information and are instead detecting different information. The construction of the limitation in claim 1 allows the first detection unit to comprise more than one sensor, such that the first detection unit could comprise a plurality of different sensors detecting different states of the motor or detecting information representative of different states.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (WO 2014/198642 A1) in view of Boughtwood (GB 2 440 251 A).
Regarding claim 1: Mueller teaches a multicopter (fig. 1: 140) that flies on the basis of information from a flight controller (fig. 3: 306), the multicopter comprising: 
a main body section (112); 
a plurality of propulsion units (102) that include a rotating rotary wing (104) and are attached to the main body section (by arms 114); 
at least one motor (106) that is mounted in the main body section or at least one of the plurality of propulsion units (fig. 1: a motor 106 is mounted in each propulsion unit 104);
at least one first detection unit (310) that comprises a first temperature sensor (¶ 88, 128: the sensor may include a thermometer) detecting temperature information of the at least one motor (¶ 61, 88-90: the sensing unit, which may be a thermometer, senses the operation of the propulsion units); and 
a wireless transmission unit (304) that wirelessly transmits the information of the at least one motor detected by the first detection unit to the outside (¶ 91: the controller itself could be remote and connected via a wireless connection; ¶ 127: all sensor data may be relayed to a remote pilot).
Mueller is silent to the construction of the motors, beyond stating that commonly, three phase motors are used (¶ 113).
Boughtwood teaches an electric motor (40) for aircraft (page 34, lines 10-14), which may be three phase (page 19, line 26), wherein the at least one motor is an outer rotor type motor (page 17, lines 29-30: the rotor substantially surrounds the stator) and comprises a rotor portion (240), the rotor portion comprises a rotor cylindrical portion (225), a plurality of rotor rib portions (fig. 3: connecting 225 to 221 around hatches 222) and rotor hole portions (222), the rotor cylindrical portion extends in an axial direction along an rotation axis (fig. 4), the plurality of rotor rib portions extend outward in a radial direction from the rotor cylindrical portion (fig. 3), and the rotor hole portions are disposed in a circumferential direction of the plurality of rotor rib portions (fig. 3);
at least one first detection unit that comprises a first temperature sensor detecting temperature information of the at least one motor (page 29, lines 16-24: control devices can include means for monitoring a temperature within the motor); and 
a stationary section (252) that is attached to the main body section and includes a plurality of coils (page 17, lines 20-27: “multiple coils”) supplied with a current.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the multicopter of Mueller to use the motor of Boughtwood to improve reliability (Boughtwood page 34, lines 10-14).
The first temperature sensor of Boughtwood is disposed to monitor a temperature within the coils of the motor (page 29, lines 16-24) which would of necessity place it near the coils, though Boughtwood is silent to the exact location of the sensor. Instead, Boughtwood discloses that “the faces of the cooling channels [502, 504, 506, 508] provide for the attachment of electronic power devices such as the control devices 80, dump resistor and so on” (page 48, lines 22-24); cooling channel 506 in particular is located below the coils in the axial direction (fig. 25: stator 252 on the left corresponds to the axial below direction) and facing teeth (235) of the at least one motor (page 48, lines 10-25: the windings are located in winding spaces 510 and 512). Since Boughtwood suggests locating the control devices 80 and other electronic devices in the cooling channels, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have positioned the first temperature sensor of Boughtwood below the plurality of coils in the axial direction and facing teeth (235) of the at least one motor, such as by positioning it in cooling channel 506 of fig. 25 and facing coil teeth 235, for the purpose of cooling the motor coils and the electronic devices simultaneously, as taught by Boughtwood (Boughtwood page 48, lines 22-25).
Regarding claim 2: Mueller provides the multicopter according to claim 1, further comprising a CPU (such as at 308; Mueller ¶ 71: the evaluation unit uses a microprocessor) that processes the information of the at least one motor detected by the first detection unit (¶ 128), wherein the CPU outputs the processed information of the at least one motor to the wireless transmission unit (¶ 127: all sensor data is relayed).
Regarding claim 3: Mueller provides the multicopter according to claim 2, further comprising a memory (312) that stores the information of the at least one motor processed by the CPU (Mueller ¶ 64: motor data is stored in a memory; see also ¶ 128).
Regarding claim 5: Mueller provides the multicopter according to claim 1, further comprising a second detection unit (614) that is mounted in the main body section (Mueller ¶ 121: the body 112 houses sensors and electronics; ¶ 136: control units and sensors are mounted in the main body), 
wherein the second detection unit detects information of a flying state of the multicopter (¶ 156), and 
wherein the wireless transmission unit wirelessly transmits the flying state of the multicopter detected by the second detection unit to the outside (Mueller ¶ 127: all sensor data is relayed).
Regarding claim 6: Mueller provides the multicopter according to claim 1, wherein the at least one motor is mounted in the at least one of the plurality of propulsion units (see fig. 1) and rotates the rotary wing (Mueller ¶ 113).
Regarding claim 7: Mueller provides the multicopter according to claim 6, wherein a plurality of different states of the at least one motor are detected by a respective plurality of sensors of the first detection unit (Mueller ¶ 89-90: motor sensors may include at least one of sensors for rotational speed, voltage, current, motor torque).
Regarding claim 8: Mueller provides the multicopter according to claim 7, wherein the at least one motor comprises a plurality of motors (fig. 1: four motors 106), each of the propulsion units includes one of the plurality of motors (fig. 1: each propulsion unit 102 includes a motor 106), and 
wherein the wireless transmission unit collects and transmits the information of the plurality of motors detected by the plurality of types of the first detection units for each of the propulsion units (Mueller ¶ 127: all sensor data is relayed).
Regarding claim 9: Mueller provides the multicopter according to claim 7, wherein the wireless transmission unit collects and transmits the information of the at least one motor detected by the plurality of types of first detection units for each of the types of the first detection units (Mueller ¶ 127: all sensor data is relayed).
Regarding claim 10: Mueller provides the multicopter according to claim 1, wherein the wireless transmission unit transmits information to the flight controller (Mueller ¶ 128: incoming commands are received by input unit 304 and passed on to control unit 306).
Regarding claim 12: Mueller provides the multicopter according to claim 1, wherein the at least one motor includes the first detection unit (Mueller ¶ 89: the sensor is operationally connected to the propulsion unit).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Boughtwood, as applied to claim 1 above, and further in view of Tan (US 10,039,114 B2).
Regarding claim 4: Mueller provides the multicopter according to claim 1, further comprising: 
a current control unit (Mueller ¶ 113: a motor controller; ¶ 77) that is electrically connected between the plurality of propulsion units and controls the current supplied to the plurality of propulsion units (¶ 113; ¶ 77: the control unit can control the current supplied to the motors), 
wherein the current control unit outputs information of the current supplied to the current control unit to the wireless transmission unit (¶ 28, 72, 90: the amount of current drawn by the motors is monitored), and 
wherein the wireless transmission unit wirelessly transmits the information of the current supplied to the current control unit to the outside (¶ 127: sensor data is relayed remotely).
Mueller appears to be silent to a battery supplying a current to the plurality of propulsion units, though electric motors are disclosed (¶ 113), which would have to receive electricity from some source.
Tan teaches a multicopter (205) comprising propulsion units (see fig. 1A) and a battery that supplies a current to the plurality of propulsion units (c. 11, ℓ. 24-25: “battery level of one or more UAVs 205”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the multicopter of Mueller with a battery as taught by Tan for the purpose of permitting the UAV to power the motors of the propellers using energy stored in the battery.
Regarding claim 11: Mueller provides the multicopter according to claim 1, wherein the wireless transmission unit transmits information to a remote pilot (¶ 127), but is silent to the particular mechanism by which the information is conveyed to and from the remote pilot and is therefore also silent to transmitting information to a cloud type information analysis system.
Tan teaches a multicopter (205) having a wireless transmission unit (c. 2, ℓ. 66—c. 3, ℓ. 1: “one or more components for communicating with base station(s) 210) and which is remotely controlled (c. 3, ℓ. 1-7), wherein the wireless transmission unit transmits information to a cloud type information analysis system (c. 4, ℓ. 33-45, in particular line 43: provider controller device 225 may be included in “a cloud computing environment”, see also c. 4, ℓ. 46-62, c. 5, ℓ. 20-30: networks 230 and 245 may also include a cloud computing network; c. 3, ℓ. 1-7: UAV 205 may transmit information to and may receive control information from a controller device such as provider controller device 225, fig. 2: information and control signals are transmitted to and from the UAV 205 through networks 230 and 245, as well as to provider controller device 225).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the multicopter of Mueller to use cloud computing networks to transmit control information to and from the remote pilot, or to configure the remote control unit itself as part of a cloud computing environment, as taught by Tan, at least because cloud computing offers redundancy due to the distribution of data.

Response to Arguments
Applicant's arguments filed April 27, 2022, have been fully considered but they are not persuasive. Applicant has asserted (Remarks, page 11) that it would not have been obvious to use an outer rotor type motor with Mueller since “the above-mentioned occasions [by Mueller] (overheating or operation in dust or sand) of failures would be occurred by applying an outer rotor type motor in Mueller” (Remarks, page 11). This argument is not persuasive because Applicant has not explained how the use of an outer rotor type motor would inherently cause the occurrence of overheating, or especially of operation in dust or sand. This assertion is essentially a conclusory statement with no evidence or arguments supporting it. In the latter case of the use of outer rotor motors causing operation in dust or sand, Applicant’s implication is completely opaque and cannot be understood. In the case of overheating, Applicant has not shown that this disclosure of Mueller amounts to teaching away from outer rotor type motors. 
Nor would such an argument be persuasive, since in this paragraph Mueller is listing common causes for multicopter crashes. The invention of Mueller is a system for maintaining the flight of a multicopter even after the failure of one or more rotors. A mere statement of the general background of multicopter rotor failure is not considered to teach away from a specific configuration of electric motor, much less a specific motor configuration not mentioned by Mueller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647